                  IN THE UNITED STATES DISTRICT COURT                   FILED
                      FOR THE DISTRICT OF MONTANA
                           MISSOULA DIVISION                              SEP O9 2019
                                                                       Clerk, u.s District Court
                                                                         District Of Montana
                                                                               Missoula



  UNITED STATES OF AMERICA,
                                                     CR 15- 16-M-DLC
                       Plaintiff,

          vs.                                         ORDER

  JACOB EDWARD GENTRY,

                       Defendant.

      Before the Court is Defendant Jacob Edward Gentry's Motion for Early

Termination of Supervised Release. (Doc. 166.) The United States does not object

to the motion. Gentry has successfully completed more than two-thirds of his term

of supervised release, and the Court grants the motion.

      A court may "terminate a term of supervised release . .. at any time after the

expiration of one year of supervised release ... if it is satisfied that such action is

warranted by the conduct of the defendant released and the interest of justice." 18

U.S.C. § 3583(e)(l). In determining whether to terminate a term of supervised

release, courts consider the factors set forth in 18 U.S.C. § 3553(a). 18 U.S.C.

§ 3564.

      Here, "the history and characteristics of the defendant" counsel in favor of

granting Gentry's motion. 18 U.S.C. § 3553(a)(l). Gentry has completed 26

                                          -1-
months of his 36-month term of supervised release. He has secured stable

employment. Gentry has successfully complied with all conditions of his

supervision, and he appears to be thriving personally and professionally. The

Court is convinced that the interests of justice and, particularly, Gentry's success to

date justify early termination of probation.

      Accordingly, IT IS ORDERED that Gentry's Motion (Doc. 166) is

GRANTED. The term of supervised release imposed by the February 26, 2016

Judgment is TERMINATED as of the date of this Order. Gentry is hereby

DISCHARGED from the sentence of supervised release in this case.

      DATED this    q~    day of September, 2019.



                                                                     '

                                               Dana L. Christensen, Chief Judge
                                               United States District Court




                                         -2-
